Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156389(45)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  GRANT BAUSERMAN, KARL WILLIAMS and                                                                      Kurtis T. Wilder,
  TEDDY BROE, on Behalf of Themselves and All                                                                         Justices
  Others Similarly Situated,
               Plaintiffs-Appellants,
                                                                    SC: 156389
  v                                                                 COA: 333181
                                                                    Ct of Claims: 15-000202-MM
  UNEMPLOYMENT INSURANCE AGENCY,
             Defendant-Appellee.
  __________________________________________/

         On order of the Chief Justice, the motion of the Michigan League for Public
  Policy to file a brief amicus curiae in support of the application for leave to appeal is
  GRANTED. The amicus brief submitted on October 17, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 20, 2017
                                                                               Clerk